Title: James Leitch to Thomas Jefferson, 18 April 1818
From: Leitch, James
To: Jefferson, Thomas


                    
                        Dr Sir,
                        Charlottesville
april 18th 1818
                    
                    I have this Day Changed a Subscription paper to the Central College, making it payable in three Annual Installments have presented it to three persons two have Subscribed $175—my zeal for the Institution have Induced me to act in this (unauthorised) Should this Course meet your approbation I am of Opinion a Considerable Subscription may Still be obtained, & if an Idea Could with propriety be Used that a Subscription to the C, College would be any Surety to Getting the University it would meet with encouragement please let me have your Instructions on this Subject—   Your ever Obliged Friend
                    
                        Jas Leitch
                    
                